Case 2:20-cv-02658-AB-PJW Document 23 Filed 05/05/20 Page 1 of 2 Page ID #:315



 1
                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     FABIAN ARMENTA,                        Case No.: 2:20-cv-02658-AB-PJW
11
                                            Judge Andre Birotte Jr.
12               Plaintiff,                 Magistrate Judge Patrick J. Walsh
13       vs.                                [PROPOSED] ORDER GRANTING
                                            PLAINTIFF’S MOTION TO
14                                          REMAND
     FCA US, LLC; ROGERS CHRYSLER
15   JEEP DODGE; and DOES 1 through 10,
16   inclusive,
17              Defendants.
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-02658-AB-PJW Document 23 Filed 05/05/20 Page 2 of 2 Page ID #:316



 1         Upon review of Plaintiff FABIAN ARMENTA’s Motion to Remand
 2   (“Motion,” Dkt. No. 20) and Defendants FCA US LLC and Rogers & Rogers
 3   Chrysler Jeep Dodge’s Notice of Non-Opposition thereto, the Court hereby
 4   GRANTS Plaintiff’s Motion. This action is hereby REMANDED to the Superior
 5   Court of the State of California for the County of Los Angeles.
 6         The June 5, 2020 hearing is VACATED.
 7
 8         IT IS SO ORDERED.
 9
10   DATED:       May 05, 2020
                                              Hon. Andre Birotte Jr.
11                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             2:20-cv-2658
                                                  1
               [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
